Citation Nr: 9900971	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-45 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a child born September [redacted], 1978, was 
permanently incapable of self-support prior to 
September [redacted], 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found that the veterans 
child born September [redacted], 1978, was not permanently 
incapable of self-support prior to 
September [redacted], 1996.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the evidence of record is insufficient 
to determine whether the veterans daughter, born September 
[redacted], 1978, was permanently incapable of self-support 
prior to September [redacted], 1996.  Therefore, the Board 
feels that further medical evidence should be obtained.

The Board also feels that the report of a social and 
industrial survey of the veterans daughter, born September 
[redacted], 1978, would be useful in determining whether 
she is currently and/or permanently incapable of self-support.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask the veteran to 
supply the names and addresses of all 
doctors and medical providers who 
provided treatment to his daughter, born 
September [redacted], 1978, prior to September 
[redacted], 1996.  After obtaining the 
appropriate releases, the RO should 
obtain the medical records from those 
medical providers.  The RO should also 
seek to obtain medical records from the 
Social Security Administration relating 
to the treatment of the veterans 
daughter, born September [redacted], 1978.

2.  The RO should undertake a social and 
industrial survey to determine whether 
the veterans daughter, born September 
[redacted], 1978, is currently and/or 
permanently incapable of self-support.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal.  If the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that any 
failure to cooperate with the requested development may have 
an adverse effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
